EXHIBIT 10.26

AGREEMENT OF EXCHANGE

AGREEMENT OF EXCHANGE dated this 13th day of May, 2003, between Crown
Investments Trust, a Delaware business trust, with an address at Pasquerilla
Plaza, Johnstown, PA 15901 ("CIT"), and Crown American Properties, L.P.,
Delaware limited partnership, with an address at Pasquerilla Plaza, Johnstown,
PA 15901 ("CAP").

W I T N E S S E T H

:



WHEREAS, CIT is the owner of certain parcels of property located in Greene
Township, Franklin County, Pennsylvania; Muncy Township, Lycoming County,
Pennsylvania; and the City of Scranton and Borough of Dickson City, Lackawanna
County, Pennsylvania, all as more particularly described on Exhibits A-1, A-2
and A-3 attached hereto; and

WHEREAS, CAP is the owner of (i) certain property located in the City of
Johnstown, Cambria County, Pennsylvania, commonly known as Pasquerilla Plaza and
more particularly described on Exhibit B-1 attached hereto and (ii) certain
property located in the City of Johnstown, Cambria County, Pennsylvania adjacent
to Pasquerilla Plaza and more particularly described on Exhibit B-2 attached
hereto; and

WHEREAS, the appraised value of the CIT Property (as hereinafter defined) is
substantially equal to the appraised value of the CAP Property (as hereinafter
defined), less the debt encumbering the CAP Property, and the parties believe
that such appraised values are accurate; and

WHEREAS, concurrently with the execution of this Agreement, Crown American
Realty Trust, a Maryland real estate investment trust ("Crown"); Crown American
Properties, L.P., a Delaware limited partnership ("Crown Partnership");
Pennsylvania Real Estate Investment Trust, a Pennsylvania business trust
("PREIT"); and PREIT Associates, L.P., a Delaware limited partnership, will
enter into that certain Agreement and Plan of Merger dated as of the date hereof
(the "Merger Agreement"), pursuant to which, inter alia, the parties thereto
have agreed that Crown will merge with and into PREIT, subject to the
satisfaction of the terms and conditions set forth in the Merger Agreement (the
"Merger"); capitalized terms used herein and not defined are used as defined in
the Merger Agreement.

NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound, the parties hereby agree as follows:

ARTICLE 1

Exchange

1.1. CIT Covenant to Exchange. CIT shall transfer and convey to CAP, and CAP
shall accept, all of CIT's right, title and interest in and to the following:

(a) the lands and premises located in Greene Township, Franklin County,
Pennsylvania; Muncy Township, Lycoming County, Pennsylvania; and the City of
Scranton and Borough of Dickson City, Lackawanna County, Pennsylvania; all as
more particularly described in Exhibits A-1, A-2 and A-3 hereto, together with
all and singular the tenements, hereditaments and appurtenances pertaining
thereto, including any estate, right, title, interest, property, claim and
demand of CIT in and to all streets, alleys, rights-of-way, sidewalks,
easements, and utility lines or agreements (collectively, the "CIT Land");

(b) all improvements, buildings and structures situate on the CIT Land, if any
(collectively, the "CIT Improvements"), together with all fixtures, building
equipment and other articles of personal property attached to the CIT Land or
the CIT Improvements, if any (the "CIT Personalty"; the CIT Land, the CIT
Improvements and the CIT Personalty being hereinafter collectively called the
"CIT Property");

(c) to the extent assignable, all permits and licenses issued by any Federal,
state or local governmental authority or agency pertaining to the ownership,
operation, maintenance or use of the CIT Property (the "CIT Permits"); and

(d) CIT's interest, as seller, in those certain agreements of sale, as more
particularly described on Schedule 1.1(d) hereto (collectively, the "CIT Sales
Agreements").

CAP Covenant to Exchange
. CAP shall transfer and convey to CIT, and CIT shall accept, all of CAP's
right, title and interest in and to the following:

(a) the lands and premises located in the City of Johnstown, Cambria County,
Pennsylvania, more particularly described in Exhibits B-1 and B-2 hereto,
together with all and singular the tenements, hereditaments and appurtenances
pertaining thereto, including any estate, right, title, interest, property,
claim and demand of CAP in and to all streets, alleys, rights-of-way, sidewalks,
easements, and utility lines or agreements (collectively, the "CAP Land");

(b) all improvements, buildings and structures situate on the CAP Land
(collectively, the "CAP Improvements"), together with all fixtures and building
equipment owned by CAP and attached to the CAP Land or the CAP Improvements, and
other articles of personal property owned by CAP and to be mutually agreed upon
by CIT and PREIT prior to Closing, with PREIT being a third party beneficiary of
this Section 1.2(b) (the "CAP Personalty"; the CAP Land, the CAP Improvements
and the CAP Personalty being hereinafter collectively called the "CAP
Property"), provided that the personal property listed on Schedule 1.2(b) and
any other items otherwise owned by CIT shall be retained by CIT;

 a. to the extent assignable, all permits and licenses issued by any Federal,
    state or local governmental authority or agency pertaining to the ownership,
    operation, maintenance or use of the CAP Property (collectively, "CAP
    Permits");

(d) that certain Agreement for Purchase of Land, Ground Rent, Redevelopment
Agreement (the "CAP Purchase Agreement") dated as of June 29, 1989 between the
Redevelopment Authority of the City of Johnstown and CAP, as amended, including
but not limited to the 15-year option to purchase real estate in the 1st Ward,
City of Johnstown, for a purchase price of $50,000.00 contained therein; and

(e) CAP's interest, as landlord, in the all leases, license agreements and
occupancy agreements pertaining to the CAP Property, in effect on the Closing
Date, together with all associated guaranties and sureties, as the same may be
amended or modified from time to time, including all security deposits remaining
unapplied by CAP as of the Closing Date and all rent thereunder (the "CAP
Leases").

Items Included in Transfer
. The property to be transferred and conveyed by CAP to CIT pursuant to this
Agreement includes all of CAP's right, title and interest in and to: (a) all
plumbing, heating, electrical and mechanical systems and fixtures appurtenant to
the CAP Property or the CAP Improvements and forming a part thereof, including
boiler systems, fuel oil systems, heating, ventilating and air conditioning
systems, sprinkler systems, fire and security protection systems, wiring, and
temperature controls, and other equipment and fixtures located on the CAP
Property or the CAP Improvements; (b) all built-in cabinets, cooking units,
dishwashers, laundry tubs and other permanent fixtures; (c) all trees, shrubbery
and plants; and (d) all storm doors, windows and awnings, screens, shades,
venetian blinds, drapery rods and fixtures and TV antennas. All of the foregoing
shall be delivered to CIT at the time of delivery of possession of the CAP
Property.



ARTICLE 2

Title and Condition

2.1 Due Diligence. CAP and CIT each acknowledges that they have had ample and
satisfactory opportunity to investigate and test the condition of the CAP
Property and the CIT Property and the suitability of such property for the
purposes of each, and, CIT and CAP are each satisfied with the condition of the
CAP Property and the CIT Property, respectively, and the suitability of such
property for the purposes of each, and neither CIT nor CAP intends to conduct
additional investigation or testing.

2.2 Condition of Property. THE CAP PROPERTY AND THE CIT PROPERTY ARE BEING
TRANSFERRED AND CONVEYED "AS IS, WHERE IS" AND EXCEPT AS SET FORTH HEREIN,
NEITHER CIT NOR CAP MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND AS TO THE
CONDITION THEREOF, AND CIT AND CAP ACKNOWLEDGE THAT EACH WILL BE RELYING ON ITS
OWN DUE DILIGENCE REVIEW IN ACCEPTING THE PROPERTY TO BE CONVEYED PURSUANT TO
THIS AGREEMENT.



ARTICLE 3

The Closing

3.1. Time and Place. Settlement of the transaction contemplated hereby (the
"Closing") shall be held at such location, at such time and on such date on
which the parties may agree (the "Closing Date").

3.2. Settlement. At the Closing,

 a. CIT shall convey and transfer, unencumbered by any mortgages, liens or other
    security interests, to CAP (i) good and marketable title to the CIT Property
    by executing, acknowledging and delivering to CAP a deed of special warranty
    in recordable form, (ii) all of CIT's right, title and interest in and to
    the CIT Permits sold to it hereunder, by executing and delivering to CAP
    such bills of sale, assignments or other instruments as CAP may reasonably
    request, all without any warranties except as otherwise set forth in this
    Agreement, and (iii) all of CIT's right, title, interest and obligations in
    and to the CIT Sales Agreements assigned to it hereunder, by executing and
    delivering to CAP such assignments or other instruments as CAP may
    reasonably request, all without any warranties except as otherwise set forth
    in this Agreement (said deed and other instruments of transfer being herein
    collectively called the "CIT Transfer Documents");
 b. CIT shall deliver to CAP (i) a duly executed FIRPTA Certificate pursuant to
    Section 1445 of the Internal Revenue Code of 1986, as amended, and (ii) a
    signed realty transfer tax statement of value and any other transfer tax
    declarations, if any, required in connection with this transaction;
 c. CAP shall convey and transfer (which transfer may be subject to certain
    mortgages referred to in Section 3.3(c) below) to CIT (i) good and
    marketable title to the CAP Property, by executing, acknowledging and
    delivering to CIT a deed of special warranty in recordable form, and
    (ii) all of CAP's right, title and interest in and to all of the other CAP
    Property, the CAP Permits, the CAP Purchase Agreement and the CAP Leases
    sold to it hereunder, by executing and delivering to CIT such bills of sale,
    assignments or other instruments as CIT may reasonably request, all without
    any warranties except as otherwise set forth in this Agreement (said deed
    and other instruments of transfer being herein collectively called the "CAP
    Transfer Documents"); and
 d. CAP shall deliver to CIT (i) a duly executed FIRPTA Certificate pursuant to
    Section 1445 of the Internal Revenue Code of 1986, as amended, and (ii) a
    signed realty transfer tax statement of value and any other transfer tax
    declarations, if any, required in connection with this transaction.

3.3. Consideration Adjustment; Appraised Values.

(a) The exchange of the CIT Property for the CAP Property set forth herein is
premised on the CIT Land and the CIT Improvements having a total appraised value
of $6,825,000 (the "CIT Land Appraised Value") and the CAP Land and the CAP
Improvements having a total appraised value of $8,000,000 (the "CAP Land
Appraised Value"), each of which appraisals has been completed and provided to
each of the parties hereto.

(b) As used herein, the "CIT Property Appraised Value" shall mean the difference
between the CIT Land Appraised Value and the Net Sales Price. As used herein,
the "Net Sales Price" shall mean, in the event that the sale of any of the CIT
Property shall be closed prior to the Closing, the aggregate consideration
received by CIT in connection with such sale less (i) all direct costs and
expenses associated therewith, including but not limited to transfer taxes,
brokerage fees, reasonable attorney fees and other transaction costs and
(ii) all expenses required to be paid by CIT under the applicable sales
agreement.

(c) As used herein, (i) the "CAP Property Appraised Value" shall mean the CAP
Land Appraised Value less the Outstanding Mortgage Amount; and (ii) the
"Outstanding Mortgage Amount" shall mean the outstanding balance owing under any
mortgages encumbering the CAP Property as of the Closing and assumed by CIT.

(d) At the Closing, the amount of the difference between the CIT Property
Appraised Value and the CAP Property Appraised Value will be paid in immediately
available funds by the party owning the property with the lower value prior to
Closing to the party owning the property with the higher value prior to the
Closing.

ARTICLE 4

Apportionments and Allocation of Expenses

4.1. Adjustments. The following items shall be apportioned as of midnight
preceding the Closing: (a) real estate taxes; (b) water and sewer charges,
municipal garbage and rubbish removal charges, if any; (c) rents and other
income.

Real Estate Taxes
. Real estate taxes shall be prorated based upon the fiscal year of the
applicable taxing authority in which the Closing occurs, based upon real estate
taxes levied in that year by each taxing body.
Water Charges
. If there is a water meter on the CAP Property or the CIT Premises, CAP or CIT,
respectively, shall furnish a reading to a date not more than thirty (30) days
prior to the Closing, and the water charge, if any, based thereon for the
intervening time shall be apportioned on the basis of such last reading.

4.4. Transfer Taxes. The cost of all real estate transfer taxes on the CIT
Property and the CAP Property be borne equally by CIT and CAP.

4.5. Municipal Improvements. CIT shall pay all installments for all municipal
work and improvements coming due after the date of the Closing on the CAP
Property. CAP shall pay all installments for all municipal work and improvements
coming due after the date of the Closing on the CIT Property.

4.6. Survival of Obligations. The provisions of this Article 4 shall survive the
Closing.

ARTICLE 5

Delivery of Possession



Time of Possession. Possession of the CIT Property shall be delivered to CAP at
the Closing in "as is" condition. Possession of the CAP Property shall be
delivered to CIT at the Closing in "as is" condition.



ARTICLE 6

Representations and Warranties



CIT's Representations and Warranties. CIT hereby makes the following
representations and warranties to CAP as of the date hereof, which
representations and warranties shall be deemed to have been made again as of the
Closing Date: (i) subject to all matters shown on the title reports listed on
Schedule 6.1(i) attached hereto for each parcel of the CIT Land, CIT owns good
and marketable title to the CIT Property; (ii) CIT has all necessary corporate
power, authority and approvals to enter into and perform its obligations under
this Agreement; (iii) to its knowledge, the CIT Property is in compliance in all
material respects with its present zoning classification; (iv) CIT has not
received written notice of any action, suit, arbitration, unsatisfied order or
judgment, government investigation or proceeding pending against the CIT
Property; (v) CIT has not received written notice of any litigation which has
been filed against CIT that arises out of the ownership of the CIT Property;
(vi) except as set forth on Schedule 6.1(vi), CIT has not received written
notice of any uncured violation of any federal, state or local law, rule or
regulation, including without limitation any applicable environmental law, rule
or regulation, relating to the CIT Property or the use thereof, and (vii) CIT
has not received any written notice of any condemnation or threatened
condemnation of all or any portion of the CIT Property, which, in the case of
clauses (iv) through (vii), would materially affect the CIT Property or use
thereof. Survival of CIT's Representations and Warranties. The representations
and warranties of CIT set forth in clause (i) of Section 6.1 shall not survive
the Closing. The representations and warranties of CIT set forth in clauses (ii)
through (vii) of Section 6.1 hereof as updated as of the Closing in accordance
with the terms of this Agreement, shall survive Closing for a period of one (1)
year. CIT shall have no liability to CAP for a breach of any representation or
warranty (a) unless the valid claim for any individual breach exceeds One
Hundred Thousand and No/100 Dollars ($100,000.00), or all such valid claims for
all such breaches collectively aggregate more than Two Hundred Fifty Thousand
and No/100 Dollars ($250,000.00), in which event the full amount of such valid
claims shall be actionable, up to the Cap (as defined in this Section 6.2), and
(b) unless written notice containing a description of the specific nature of
such breach shall have been given by CAP to CIT prior to the expiration of said
one (1) year period and an action shall have been commenced by CAP against CIT
within one (1) year after Closing. As used herein, the term "Cap" shall mean the
total aggregate amount of Three Hundred Fifty Thousand and No/100 Dollars
($350,000.00). CAP's Representations and Warranties. CAP represents and warrants
to CIT that: (i) subject to all matters shown on the title reports attached
hereto as Schedule 6.3 attached hereto for each parcel of the CAP Land, CAP owns
good and marketable title to the CAP Property; and (ii) CAP has all necessary
partnership power, authority and approvals to enter into and perform its
obligations under this Agreement.

ARTICLE 7

Conditions to Obligations of CIT and CAP

7.1. CIT's Conditions. The obligations of CIT hereunder are subject to
satisfaction of each of the following conditions as of the time of Closing,
which conditions are for the benefit of CIT and may be waived by CIT in its sole
discretion:

 a. CAP shall have complied with all of the terms, covenants and conditions
    hereof to be complied with on the part of CAP;
 b. all representations of CAP hereunder shall be true and correct at the time
    of Closing as if made at such time; provided, however, that, except to the
    extent otherwise expressly provided herein, such representations shall not
    survive the Closing;
 c. The Merger Agreement shall be in full force and effect;
 d. CAP shall have delivered possession of the CAP Property and any cash payment
    required by Section 3.3(d) hereof to CIT as set forth in Section 5.1; and
 e. If the CAP Property is transferred by CAP to CIT subject to and encumbered
    by any mortgages (as referred to in Section 3.3(c) above), the holders of
    such mortgages shall have consented to the transfer.

7.2. CAP's Conditions. The obligations of CAP hereunder are subject to
satisfaction of each of the following conditions as of the time of Closing,
which conditions are for the benefit of CAP and may be waived by CAP in its sole
discretion:

(a) CIT shall have complied with all of the terms, covenants and conditions
hereof to be complied with on the part of CIT;

(b) all representations of CIT hereunder shall be true and correct at the time
of Closing as if made at such time; provided, however, that, except to the
extent otherwise expressly provided herein, such representations shall not
survive the Closing;

(c) The conditions to the closing of the Merger (other than the consummation of
the transaction contemplated hereby) and all third party approvals, consents or
agreements necessary to consummate the Merger shall have been obtained; and

(d) CIT shall have delivered possession of the CIT Property and any cash payment
required by Section 3.3(d) hereof to CAP as set forth in Section 5.1.



ARTICLE 8

Risk of Loss

8.1. Casualties. Risk of loss to the CIT Property or any part thereof from the
damage or destruction thereof by fire or other casualty shall remain upon CIT
until the Closing. Risk of loss to the CAP Property or any part thereof from the
damage or destruction thereof by fire or other casualty shall remain upon CAP
until the Closing.

8.2. Condemnation. (a) If the CIT Property or any part thereof shall be taken by
reason of the exercise of the power of eminent domain prior to the Closing, CIT
shall assign to CAP all damages to which CIT may be entitled and which may be
assigned by CIT pursuant to the Pennsylvania Eminent Domain Code. Within five
(5) days after notification of any such taking, but in no event later than the
Closing, CIT shall notify CAP thereof. (b) If the CAP Property or any part
thereof shall be taken by reason of the exercise of the power of eminent domain
prior to the Closing, CAP shall assign to CIT all damages to which CAP may be
entitled and which may be assigned by CAP pursuant to the Pennsylvania Eminent
Domain Code. Within five (5) days after notification of any such taking, but in
no event later than the Closing, CAP shall notify CIT thereof.

8.3. Insurance. CIT and CAP understand that (a) risk of loss passes at the
Closing; (b) CIT may have an insurable interest in the CAP Property and CAP may
have an insurable interest in the CIT Property upon the signing of this
Agreement; and (c) to protect their respective interests, each party should
retain or place in force adequate fire and casualty insurance with extended
coverage on the each property as of the effective date of this Agreement.

ARTICLE 9

Remedies Upon Default

9.1. Modified Time of Essence. If full performance of this Agreement is not
completed by the Closing Date set forth in Section 3.1, either party shall have
the right after that date to declare time to be of the essence of this Agreement
by giving notice of such election to the other party. Such notice shall contain
a declaration that time is of the essence and shall fix the time, date and place
of final settlement, which date may not be sooner than fifteen (15) days nor
later than thirty (30) days following the effective date of giving such notice.

9.2 Remedies. In the event of a default by a party hereto (the "Defaulting
Party") in the performance of any of the terms, covenants and conditions hereof
to be performed prior to Closing on the part of the Defaulting Party, the other
party hereto, if such party is not in default hereunder (the "Non-Defaulting
Party"), may, as its sole and exclusive remedy, at the Non-Defaulting Party's
option, elect either to (a) terminate this Agreement, in which event this
Agreement shall terminate and neither party shall have any further liability to
the other hereunder, or (b) pursue an action for specific performance. Formal
tender of performance is hereby waived by the Defaulting Party.

9.3. Attorneys' Fees. If any litigation is brought concerning this Agreement or
the Property, the party who prevails in the final judgment or order of court
will be entitled to such party's reasonable attorneys' fees and direct costs and
expenses in connection with the litigation.

Limitation of Liability in Certain Circumstances
. Notwithstanding anything to the contrary contained in this Agreement, in the
event either CAP or CIT is unable to convey title to the CAP Property or the CIT
Property, respectively, in accordance with the terms of this Agreement, in the
event the Closing has not yet occurred, the sole remedy of the other party shall
be to terminate this Agreement and neither party shall have any further
liability hereunder.

ARTICLE 10

Termination

10.1. Termination. This Agreement shall be terminated automatically and without
further action by any of the parties if and at such time as the Merger Agreement
is terminated in accordance with Section 7.1 thereof.

10.2. Effect of Termination. In the event of termination of this Agreement
pursuant to Section 10.1 hereof, this Agreement shall forthwith become null and
void and have no effect, without any liability or obligation on the part of CIT
or CAP; provided, however, that nothing contained herein shall affect the rights
and obligations of the parties to the Merger Agreement.

ARTICLE 11

Tax Matters

11.1 Tax Treatment of Exchange. CIT and CAP agree that the exchange of the CIT
Property for the CAP Property as set forth herein is intended to be a sale of
the CIT Property by CIT to CAP and a sale of the CAP Property by CAP to CIT,
both under Section 1001 of the Internal Revenue Code ("Code") and is not an
exchange under Section 1031 of the Code, a contribution under Section 721 of the
Code or a distribution under Section 731 of the Code. CIT and CAP agree to file
all necessary tax returns in conformity with sale transactions.

11.2 Allocation of Loss on Sale of CAP Property. CIT and CAP acknowledge that
the transfer by CAP to CIT of the CAP Property to will generate a loss which
will be shared by the partners of CAP, including CIT, in accordance with their
relative interests in CAP, after giving effect to any required allocation of
loss under Section 704(c) of the Code to CIT. CAP agrees to file all necessary
tax returns in conformity therewith.

ARTICLE 12

Miscellaneous

12.1. Brokers. The parties hereby represent and warrant to each other that no
broker was involved in connection with the transaction contemplated hereby. Each
party hereby indemnifies and holds the other party harmless from and against any
and all claims for any broker's commission or similar compensation which may be
payable to any broker, finder or other person or entity based solely upon such
party's own acts. The provisions of this Section 12.1 shall survive the Closing.

12.2. Sewage Facility Notice. Check here / / if there is no currently existing
community sewage system serving the CAP Property. Check here / X / if there is
no currently existing community sewage system serving the CIT Property. If no
currently existing community sewage system is available to the Premises, the
Pennsylvania Sewage Facilities Act of January 24, 1966, No. 537 P.L. 1535, as
amended, requires the following statement:

Buyer is hereby advised that there is no currently existing community sewage
system available to the Premises, and that a permit for an individual sewage
system will have to be obtained from the appropriate local agency pursuant to
the Pennsylvania Sewage Facilities Act. Buyer should contact the appropriate
local agency which administers the Pennsylvania Facilities Act before signing
this Agreement to determine the procedures and requirements for obtaining a
permit for an individual sewage system.

12.3. Coal Notice. NOTICE -- THIS DOCUMENT MAY NOT SELL, CONVEY, TRANSFER,
INCLUDE OR INSURE THE TITLE TO THE COAL AND RIGHT OF SUPPORT UNDERNEATH THE
SURFACE LAND DESCRIBED OR REFERRED TO HEREIN, AND THE OWNER OR OWNERS OF SUCH
COAL MAY HAVE THE COMPLETE LEGAL RIGHT TO REMOVE ALL OF SUCH COAL AND IN THAT
CONNECTION, DAMAGE MAY RESULT TO THE SURFACE OF THE LAND AND ANY HOUSE, BUILDING
OR OTHER STRUCTURE ON OR IN SUCH LAND. THE INCLUSION OF THIS NOTICE DOES NOT
ENLARGE, RESTRICT OR MODIFY ANY LEGAL RIGHTS OR ESTATES OTHERWISE CREATED,
TRANSFERRED, EXCEPTED OR RESERVED BY THIS INSTRUMENT. (This notice is set forth
in the manner provided in Section 1 of the Act of July 17, 1957, P.L. 984, as
amended, and is not intended as notice of unrecorded instruments, if any.)

Unless the foregoing notice is stricken, the deed shall contain the notice as
above set forth and shall also contain, and CAP and CIT shall sign, the noticed
specified in the Bituminous Mine Subsidence and Land Conservation Act of 1966.

12.4. Notices. Any notices or other communications between the parties hereto
(collectively, "notices") shall be in writing and shall be deemed to have been
properly given if delivered by hand or sent by United States registered or
certified mail, postage prepaid, addressed to the party for whom intended as
follows:

(a) if to CAP:

Crown American Properties, L.P.

Pasquerilla Plaza

Johnstown, PA 15901

Attention: Legal Department

(b) if to CIT:

Crown Investments Trust

Pasquerilla Plaza

Johnstown, PA 15901

Attention: Chief Financial Officer

Either party may designate by notice given to the other party a new address to
which notices hereunder shall thereafter be sent. All notices hereunder
delivered by hand shall be deemed effective when given, and all notices
hereunder sent by mail shall be deemed effective when duly deposited in any post
office or branch post office regularly maintained by the United States
government.

12.5. Covenant not to Record. Neither party will record this Agreement and any
such recording shall constitute a default hereunder.

12.6. Entire Agreement. All understandings and agreements, oral or written,
heretofore had between the parties with respect to the CAP Property and the CIT
Property or any part thereof are merged in this Agreement, which alone fully and
completely expresses their agreement, and the same is entered into after full
investigation, neither party relying upon any statement or representation not
embodied in this Agreement made by the other party. This Agreement may not be
terminated, modified or amended, nor any provision hereof waived, in whole or in
part, except by a writing signed by the party against whom enforcement of such
termination, modification, amendment or waiver is sought.

12.7. Merger; Survival. Except to the extent expressly provided to the contrary
herein, all promises and agreements of the parties hereto contained in this
Agreement shall merge in the delivery of the deeds and shall not survive the
Closing.

12.8. Interpretation. Whenever used in this Agreement, the singular shall
include the plural, the plural the singular, and the use of any gender shall be
applicable to all genders. Article and Section headings are inserted for
convenience only and shall not form part of the text of this Agreement.

12.9. Binding Effect. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania and shall bind and
inure to the benefit of the respective parties hereto and their heirs,
executors, administrators, successors and assigns.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and year first above written.

Attest: CAP:

CROWN AMERICAN PROPERTIES, L.P.

By: Crown American Realty Trust,
its sole general partner

/s/ Ronald P. Rusinak

By: /s/ Mark E. Pasquerilla



Title: Chief Executive Officer

Witness: CIT:

CROWN INVESTMENTS TRUST

/s/ Ronald P. Rusinak

By: /s/ Mark E. Pasquerilla



Title: President

